REVENUE SHARING AGREEMENT




THIS REVENUE SHARING AGREEMENT (this “Agreement”) is made and entered into this
20th day of August, 2012, by and between CIRTRAN BEVERAGE CORP., a Utah
corporation (“CBC”); and PB ENERGY CORPORATION, a Utah corporation (“PBE”).


Recitals


A.           Pursuant to that certain Asset Purchase Agreement dated August 20,
2012 (“APA”), CBC conveyed to PBE certain tangible and intangible properties and
rights, including (a) all of its non-terminated contracts with sub-distributors
and sub-manufacturers of Playboy Energy Drink (“Product”), including any and all
rights of non-circumvention; (b) a right to contract with and/or transact
business with any past or present sub-distributors and sub-manufacturers
notwithstanding non-circumvention provisions in terminated sub-agreements;
(c) all Product-related inventory, including any and all point of sale items;
(d) any and all tangible personal property of Seller to the extent related to
the Product; (e) all accounts, accounts receivable and notes receivable due from
non-terminated sub-distributors and/or sub-manufacturers of the Product; (f) all
trade secrets, formulas, designs, artwork, marketing plans, marketing materials,
contact lists, customer lists, and other intellectual property, all to the
extent, and only to the extent, relating to the Product; and (g) all of Seller’s
right, title and interest, if any, under the Distribution Contracts (as defined
below) (the “Transferred Assets”), all as more particularly set forth in such
APA.


B.           As partial consideration for the conveyance by Seller to PBE of the
Transferred Assets, PBE agreed to pay to CBC certain amounts determined by
reference to the gross revenue received by PBE from marketing and selling the
Product pursuant to that certain “Product License Agreement” executed as of
August 8, 2012, by and between PLAYBOY ENTERPRISES INTERNATIONAL, INC., a
Delaware corporation, which appears therein as licensor, and PBE, which appears
therein as licensee (the “License”). CBC and name desire to enter into this
Agreement to evidence the obligation of PBE to make such payments. This is the
Revenue Sharing Agreement referred to in the APA and that is executed
simultaneously with the closing of the transfer of the Transferred Assets as
provided therein.


Agreement


NOW THEREFORE, upon the foregoing premises, which are incorporated herein by
reference, and for and in consideration of the APA and the mutual promises and
covenants contained herein, the receipt and adequacy of which are hereby
acknowledged, the parties hereby expressly agree as follows:


1.           DEFINITIONS.  In this Agreement the following words shall have the
following meanings:


1.1          “Affiliate” shall mean a Person that directly or indirectly
Controls, is Controlled by or is under common Control with another Person now or
in the future, or that has any overlap in management, officers, directors,
employees or owners.


1.2          “Agreement” shall mean this document, including all schedules and
exhibits hereto.


1.3           “Commencement Date” shall mean the date on which (i) a Chapter 11
Plan (and all related documents) (collectively, the “Plan”) is confirmed by
order of the Bankruptcy Court in the bankruptcy case entitled In re Play
Beverages, LLC, Case No. 11-26046 pending in the United States Bankruptcy Court
for the District of Utah (the “Bankruptcy Case”), (ii) the order confirming the
Plan (“Confirmation Order”) becomes a Final Order, and (iii) the “Effective
Date” of the confirmed Plan occurs.
 
1
 
 

--------------------------------------------------------------------------------

 





1.4          “Control” shall mean the possession, directly or indirectly,
through one or more intermediaries, of the power to direct or cause the
direction of management or policies of a Person, whether through ownership of
equity, voting or other interests, by contract or otherwise.  A shareholder,
member, partner or other holder of equity securities shall not be deemed to have
“Control” of a Person unless he, she or it controls more than fifty percent
(50%) of the voting rights of the Person and/or has the right to appoint a
majority of the directors, officers or managers of the Person.


1.5          “Distributor Payments” shall mean any initial fees from a
distributor in order to secure rights to distribute the Products in a certain
region or territory.


1.6          “Event Revenue” shall mean revenue generated in connection with
events.


1.7          “Gross Revenue” shall mean all consideration received by PBE
relating to the manufacture, sale or promotion of Product, less
only:  (a) returns, refunds, credits and allowances actually made or allowed by
or to distributors, subcontractors or other customers for Product; (b) customary
trade discounts (including anticipations) afforded to and actually taken by
distributors, subcontractors or other customers against payment for the Licensed
Product; and (c) taxes or tariff’s assessed on sales or importation (only where
applicable and where paid or payable by PBE).  Without limitation, “Gross
Revenue” shall include cash consideration paid to PBE on account of:  (i) Retail
Sales; (ii) Wholesale Sales; (iii) Distributor Payments; and (iv) Event
Revenue.  PBE understands, agrees and acknowledges that in the event that any
sale or other disposition or transfer of Product is made by or on behalf of PBE
to any person, organization, middleman, distributor, Subcontractor or other
entity of any kind related or connected in any manner to PBE, or its officers,
directors or major shareholders (individually and/or collectively “a Related
Third Party”), the amount used for reporting Gross Revenue of such a sale or
transfer shall always be the amount of cash or other consideration booked and/or
received by PBE only from the first party that is not an Affiliated third party
in the commercial chain for the sale or transfer of the Product leading from PBE
to the final consumer.  Stated another way, Gross Revenue shall not include
revenues received by distributors, subcontractors or other third parties upon
their sale or resale of Product.  PBE’s receipt of a cash deposit, letter of
credit or other security to assure future payment does not constitute Gross
Revenue until earned by PBE.


1.8          “Internet Sales” shall mean the advertisement, promotion and sale
of Products to individual consumers who submit orders for such Products directly
through an E-Commerce Website consistent with the terms of this Agreement.


1.9          “Product” shall mean non-alcoholic energy drinks, non-alcoholic
energy shots and any other non-alcoholic energy beverages, all of which may be
manufactured, advertised, promoted, distributed and sold by or for PBE pursuant
to the License.


1.10        “Person” shall mean any natural person, unincorporated association,
partnership or legal or incorporated entity, such as a company or corporation.


1.11        “Reporting Period” shall mean a three month period commencing on the
first day of the month in which the Commencement Date occurs and ending on the
last day of each three months thereafter.


1.12        “Retail Sales” shall mean revenue generated under this Agreement in
connection with consumer retail purchases of the Products.
 
2
 
 

--------------------------------------------------------------------------------

 



1.13        “Sales,” whether at retail or wholesale, means and refers to the
invoice quantity and invoice price charged by PBE for Product
less:  (a) returns, refunds, credits and allowances actually made or allowed by
or to distributors, subcontractors or other customers for Product; (b) customary
trade discounts (including anticipations) afforded to and actually taken by
distributors, subcontractors or other customers against payment for the Product;
and (c) taxes or tariff’s assessed on sales or importation (only where
applicable and where paid or payable by PBE). Accepting a cash deposit, letter
of credit or other security to assure future payment does not constitute a Sale.


1.14        “Term” shall mean that period set out in Section 6.1 of this
Agreement.


1.15        “Wholesale Sales” shall mean any payment from a distributor
representing wholesale sales of the Products.


1.16        Interpretation.  Section headings contained in this Agreement are
for reference purposes only and shall not affect the meaning or interpretation
of this Agreement.  Except when the context clearly requires to the
contrary:  (a) all references in this Agreement to designated “Sections” are to
the designated Sections and other subdivisions of this Agreement; (b) instances
of gender or entity-specific usage (e.g., “his,” “her,” “its,” or “individual”)
shall not be interpreted to preclude the application of any provision of this
Agreement to any individual or entity; (c) the word “or” shall not be applied in
its exclusive sense, unless the context otherwise requires; (d) “including”
shall mean that the items listed are illustrative, without any implication that
all or even most of the components are mentioned; (e) references to laws,
regulations, and other governmental rules (collectively, “rules”), as well as to
contracts, agreements, and other instruments (collectively, “instruments”),
shall mean such rules and instruments as in effect at the time of determination
(taking into account any amendments thereto effective at such time without
regard to whether such amendments were enacted or adopted after the Effective
Date) and shall include all successor rules and instruments thereto; (f)
references to “$,” “cash,” or “dollars” shall mean the lawful currency of the
United States; (g) references to “federal” shall be to laws, agencies, or other
attributes of the United States (and not to any state or locality thereof); (h)
if any day specified in this Agreement for any notice, action, or event is not a
business day, then the due date for such notice, action, or event shall be
extended to the next succeeding business day; (i) references to “days” shall
mean calendar days; references to “business days” shall mean all days other than
Saturdays, Sundays, and days that are legal holidays in the state of Utah; (j)
days, business days, and times of day shall be determined by reference to local
time in Utah; (k) whenever in this Agreement a person or group is permitted or
required to make a decision in its “discretion” or under a grant of similar
authority or latitude, such person or group shall be entitled to consider only
such interests and factors as it deems appropriate, in its absolute discretion;
and (l) whenever in this Agreement a person or group is permitted or required to
make a decision in its “good faith” or under another express standard, the
Person shall act under such express standard and shall not be subject to any
other or different standard imposed by this Agreement or other applicable law.


2.           PAYMENTS AND STATEMENTS


PBE hereby agrees to pay to CBC an amount equal to (i) 10% of Gross Revenue of
PBE arising after the Commencement Date from contracts, agreements, and
arrangements for the distribution, marketing, and delivery of the Product with
the distributors and manufacturers (including sub-distributors and
sub-manufacturers) that are described in Schedule A, plus (ii) 5% (reduced by
0.5% at the end of each anniversary of the Commencement Date of this Agreement)
of all other Gross Revenue (together, the “Revenue Share”), as follows:
 
3
 
 

--------------------------------------------------------------------------------

 



2.1          PBE shall, within forty-five (45) days after the end of each
Reporting Period, furnish to CBC complete and accurate statements, signed and
certified to be true and complete by a duly authorized officer of PBE, showing
the following related to such Reporting Period:


(a)           To the extent PBE engages in Retail Sales of Product, Sales volume
and Gross Revenue (without deductions of any kind) from PBE’s Retail Sales of
each Licensed Product by country or region and by distribution channel,
including, but not limited to:


(i)           Mass retail/supermarkets;


(ii)          Convenience stores;


(iii)         Other retail outlets;


(iv)          Bars, clubs, restaurants, clubs & other locations involving late
night activities;


(v)           Ecommerce; and


(vi)          Other (e.g., specialty stores);


(b)          PBE’s Wholesale Sales by country or region and by distributors or
subcontractors (which PBE may report anonymously);


(c)          Distributor Payments to PBE by country or region and by
distributors or subcontractors (which PBE may report anonymously);


(d)          To the extent PBE engages in direct sales of Product at Events or
otherwise derives revenue from such Events, Event Revenue derived by PBE;


(e)          Copies of reports, if any, provided to PBE by its distributors.
manufacturers and subcontractors regarding Retail Sales, Wholesale Sales, Event
Revenue and/or other data regarding the sale or distribution of Product within
ten (10) business days after PBE’s receipt of such information;


(f)           Revenue Share payable to CBC; and


(g)          Any and all currency conversion rates at which revenue in foreign
currencies were converted to U.S. dollars.


2.2          At the same time as delivering such statement, PBE shall pay the
amount of the Revenue Share for such reporting Periods.  The Revenue Share is
payable when Products are considered sold, and Products are considered sold when
invoiced, shipped, delivered and paid for.


2.3          All payments hereunder shall be made in U.S. dollars, together with
such value added tax (or equivalent) as may be chargeable thereon and without
deduction whatsoever, including deduction of any expenses or withholding or
other taxes (amounts specified to be net of taxes).  Payments shall be made in
cleared federal funds to CBC by bank transfer to the account identified by CBC
from time-to-time.
 
4
 
 

--------------------------------------------------------------------------------

 



2.4          When reasonably requested by CBC during the Term, PBE shall provide
CBC with:  (a) copies of PBE’s most recent internal financial statements (and,
if available, audited, compiled, or reviewed financial statements, including
without limitation footnotes); (b) to the extent they exist, annual reports,
10-Ks (including the 10-Ks of any other company which for any reason include or
take into account information relating to PBE’s financial condition and/or
performance), balance sheets or other similar documents that indicate PBE’s
financial status; and (c) an updated list of the names and addresses, to the
extent known by PBE, of all manufacturing sources, subcontractors, distributors,
suppliers, dealers, wholesalers, retailers, accounts and others which have been
engaged in the design, manufacture, advertising, promotion, sale, distribution
or other dealings with any or all of the Product.  Such list shall, if so
requested by CBC and known by PBE, contain the full specification of all
designs, utility models, patents or trademarks that may be involved, directly or
indirectly, in the manufacture, production or distribution of any or all of the
Products.


2.5          Any currency conversions that are required under this Agreement
shall be made using the prevailing exchange rate (as reported in the Financial
Times) as at the date of PBE’s payment or due date of payment, whichever is
earlier.  Any cost of conversion included in a bank’s exchange rate must be
accounted for with a corresponding increase in the amount being converted so
that all costs of conversion, as well as wire transfer and other bank fees,
shall be the sole expense of PBE, and CBC shall receive the full amount of
payments without reduction.


2.6          Overdue payments shall bear simple interest at the rate of (a) one
percent (1%) per month, compounded annually, or (b) the maximum interest rate
permissible under law, whichever is less, from the due date of payment until
actual payment.


2.7          PBE shall pay any withholding or similar taxes in a timely manner
and shall on written request promptly provide CBC with a receipt evidencing such
payment.


3.           BOOKS & RECORDS


3.1          PBE shall keep and maintain, during the Term and for at least five
(5) years thereafter, complete and accurate books and records in connection with
sales of Products and the computation of the Revenue Share in respect thereof,
including invoices, correspondence, banking, financial and other records
relating to the various items to be shown on the sales reports to be submitted
under Section 2.1 hereof.  Such books and records shall be available for
inspection and audit at any time or times during or after the Term during
reasonable business hours and upon reasonable notice by CBC or its authorized
representatives.  If CBC conducts such an audit and inspection which discloses a
deficiency of less than five percent (5%) between the amount found to be due to
CBC and the amount actually paid or credited to CBC, then PBE shall pay CBC the
amount of the deficiency plus interest at the rate set out in Section 2.6.  If
the audit discloses a deficiency of five percent (5%) or more between the amount
found to be due to CBC and the amount actually paid to CBC, then PBE shall, in
addition to paying the deficiency together with interest as calculated above,
promptly reimburse CBC and/or its representatives for all costs and expenses
incurred in conducting such audit (including travel, accommodation and local
meal expenses).


3.2          The exercise by CBC, in whole or in part or at any time or times,
of the right to audit records and accounts or of any other right herein granted,
the acceptance by CBC of any statement or statements or the receipt and deposit
by CBC of any payment tendered by or on behalf of PBE shall be without prejudice
to any rights or remedies of CBC and shall not estop or prevent CBC from
thereafter disputing the accuracy of any such statement or payment.
 
5
 
 

--------------------------------------------------------------------------------

 



4.           REPRESENTATIONS & WARRANTIES


4.1          Each party represents and warrants that (a) it has the full right
and authority to enter into this Agreement, perform its obligations and grant
the rights and licenses granted hereunder; and (b) its execution, delivery and
performance of this Agreement will not result in a breach of any material
agreement or understanding to which it is a party or by which it or any of its
material properties may be bound.


4.2          Except as expressly set forth in this Agreement, and to the extent
permitted by Law, each party expressly disclaims all warranties and
representations, whether express, implied or statutory, including any implied
warranty of merchantability, non-infringement or fitness for a particular
purpose.


5.           TERM AND TERMINATION


5.1          The term of this Agreement will begin on the Commencement Date and
will continue in effect for so long as the License is in effect (the “Term”).


5.2          Termination of this Agreement for any reason shall be without
prejudice to the rights and obligations of either party existing at termination,
including the right to take action in respect of the circumstances giving rise
to such termination.


6.           LIMITATION OF LIABILITY


In no event shall either party be liable to the other for any special,
consequential, incidental, punitive or indirect damages of any kind
(including  loss of profit), however caused, whether for breach of contract,
breach of warranty, negligence, or otherwise. Nothing in this Agreement shall
limit the liability of any party for personal injury, death or damage to real
property caused by negligence or as otherwise prohibited by Law.


7.           NOTICES AND APPROVALS


7.1          All notices and statements to be given and approvals to be sought
hereunder shall be given or made to CBC and PBE to the addresses set out below:


If to CBC, to:


CirTran Beverage Corp.
Attention: Kathryn Hollinger
4125 South 6000 West
West Valley, Utah  84128
Electronic mail: Iehab@cirtran.com


If to PBE, to:


PB Energy Corporation.
Attention: Iehab J. Hawatmeh
4125 South 6000 West
West Valley, Utah  84128
Electronic mail: Iehab@cirtran.com
 
6
 
 

--------------------------------------------------------------------------------

 



7.2          Any notice shall be hand delivered, electronically mailed, or sent
overnight by prepaid recognized national courier service, and shall be deemed to
have been received: (i) if hand delivered, at the time of delivery; (ii) if sent
by electronic mail, at the time of confirmed transmission; (iii) if sent by
prepaid courier, one (1) business days after posting if to an address within the
country of posting and three (3) business days if to an address outside such
country.


8.           ASSIGNMENT


8.1          Without the prior written consent of CBC, PBE will not effect any
permitted assignment, sublicense, delegation, or franchise of the License to any
other party, by agreement, operation of law, or otherwise, without requiring, as
a condition thereof, that such assignee or transferee assume all of the
covenants and obligations of PBE under this Agreement.


8.2          PBE shall not assign, sublicense, delegate, or franchise this
Agreement or any of PBE’s rights or obligations under the License or this
Agreement, whether by operation of law or otherwise.  Further, PBE shall have no
right (explicit or implicit) to do so, and any attempt to do so shall be void
and constitute a material default under the license or this Agreement.  Any
purported assignment, sublicense, delegation, franchise or other transfer of any
of such rights or obligations by operation of law or otherwise without the
required consent of CBC shall be void, of no force or effect and shall not be
binding on CBC. For purposes of this Section 8.2, a change of Control of PBE or
an agreement or contract with a subcontractor or other party that has the effect
of or results in PBE completely and/or substantially abdicating and delegating
its duties and obligations under this Agreement to such subcontractor or other
party (but specifically excluding the delegation of marketing, manufacturing and
distribution duties and obligations to third parties, to the extent permitted by
the License) shall be deemed to be an assignment prohibited by this Section 8.2.


8.3          In the event PBE wishes to assign, sublicense, delegate, or
franchise the License or this Agreement or any of PBE’s rights thereunder, PBE
shall notify CBC, and CBC will consider whether, in CBC’s sole discretion, it
will consent to any such proposed assignment, sublicense, delegation, or
franchise by PBE.


8.4          CBC shall not assign, sublicense, delegate, or franchise this
Agreement or any of its rights or obligations under this Agreement without the
prior written consent of PBE, which shall not unreasonably be withheld or
delayed, except that nothing in this Agreement shall preclude (a) CBC from
assigning, subcontracting or otherwise transferring this Agreement or any of its
rights and/or obligations hereunder to any of its parents, subsidiaries or
affiliates or to any individual or entity; provided that any transferee of CBC
shall have license of such rights as required to enable the transferee to grant
the rights to PBE in terms of this Agreement or (b) CBC from granting a security
interest in its rights under this Agreement to CBC’s principal secured creditor,
YA Global Investments, L.P. Any purported assignment, sublicense, delegation,
franchise or other transfer of any of such rights or obligations by operation of
law or otherwise without the required consent of PBE shall be void, of no force
or effect and shall not be binding on PBE.


8.5          Subject to the foregoing restrictions set forth in this section,
this Agreement shall be binding upon and shall inure to the benefit of the
parties hereto, their successors and assigns.


9.           GENERAL


9.1          In the event that any Section of this Agreement shall be deemed to
be invalid or unenforceable, this shall not affect the legal enforceability of
the Agreement as a whole, and the parties agree to replace such invalid Section
with a mutually agreed enforceable replacement Section, as close as possible in
interpretation to the invalid Section.
 
7
 
 

--------------------------------------------------------------------------------

 



9.2          Nothing in this Agreement is intended on a proper construction to
confer any benefit on any third party and no term will be enforceable by any
third party.


9.3          Failure of any party at any time to demand strict performance by
the other of any of the undertakings, terms or conditions set out this Agreement
shall not be construed as a continuing waiver or relinquishment thereof and each
party may at any time demand strict and complete performance by the other of the
said undertakings, terms and conditions. No written waiver shall excuse the
performance of any act other than those specifically referred to therein. The
normal expiration of the term of this Agreement shall not relieve either party
of its respective obligations accruing prior thereto, nor impair or prejudice
the respective rights of either party against the other, which rights by their
nature survive such expiration.  CBC makes no warranties or representations to
PBE except those specifically expressed herein.  None of the terms of this
Agreement may be modified or otherwise amended except by an express agreement in
writing signed by the parties hereto.


9.4          This Agreement does not constitute and shall not be construed as
constituting an agency, partnership or joint venture relationship between PBE
and CBC. PBE shall have no right to obligate or bind CBC in any manner
whatsoever, and nothing herein contained shall give or is intended to give any
rights of any kind to any third persons.


9.5          In the event either party hereto files any action against the other
to enforce any of the provisions of this Agreement or to secure or protect such
party’s rights under this Agreement, such party shall be entitled to recover, in
any judgment in its favor entered therein, the reasonable attorneys’ fees and
litigation expenses of such party, together with such court costs and damages as
are provided by Law.


9.6          This Agreement contains the entire agreement between the parties
respecting its subject matter and shall replace and supersede any prior
agreements or understandings or course of dealings or course of performance
between the parties, whether written or oral, pertaining to the subject matter
hereof.  Any amendment or variation hereto must be in writing and signed by both
parties.  No purported course of dealings, conduct or failure to act shall
provide a basis for purported modification of this agreement, of for any waiver
of any party’s rights or obligations under this Agreement.


10.         GOVERNING LAW AND ALTERNATIVE DISPUTE PROCEDURES


10.1       Governing Law.  This Agreement shall be governed by and interpreted
under the laws of the state of Utah without regard to its conflicts of law
provisions.  PBE hereby submits to personal jurisdiction in Salt Lake County,
Utah.


10.2        Dispute Resolution.  In the event of any dispute regarding the
amount of Revenue Share payable pursuant to the provisions of Section 2 of this
Agreement, the parties shall resolve such dispute in accordance with the
provisions of this Section 10.2.   Within 14 days following notice by one party
to the other of the existence of a dispute under Section 2 of this Agreement,
the parties shall submit their dispute to at least four hours of mediation. In
the event the parties cannot agree on a mediator or resolve the dispute within
thirty (30) calendar days after notice of the existence of a dispute, the
parties shall submit the dispute to binding arbitration as follows:


(a)           All proceedings pursuant to this section shall be conducted in
accordance with the laws relating to mediation, arbitration or alternative
dispute resolution of the state of Utah, as modified by the terms of this
paragraph, supplemented by the commercial arbitration rules of arbitration
procedures published by the American Arbitration Association, without, however,
being required to submit such matter to the jurisdiction of United States
Arbitration & Mediation, unless also agreed to by the parties.
 
8
 
 

--------------------------------------------------------------------------------

 



(b)           All arbitrators selected shall be independent licensed attorneys,
licensed certified public accountants, or other third parties who have knowledge
and experience in the matters addressed by the claim.  In the event of the
failure, refusal, or inability of any arbitrator to act, a new arbitrator shall
be appointed in his or her stead.  Such appointment shall be made in the same
manner as provided for the appointment of such arbitrator so failing, refusing,
or being unable to act.


(c)           If the amount of the controversy is less than $250,000 as claimed
by the party demanding arbitration or otherwise on the agreement of all parties,
the matter may be resolved by a single arbitrator as provided in this
paragraph.  The party demanding arbitration shall serve on all other parties, in
the manner provided in this Agreement for giving notices, a written demand for
arbitration, stating the specific facts upon which arbitration is
demanded.  Within fifteen (15) days after service of the demand for arbitration,
the party upon which the demand is made shall serve the demanding party a list
of five (5) potential arbitrators.  Within ten (10) days after service of the
list of potential arbitrators, the party demanding arbitration shall select an
arbitrator and two alternate arbitrators.  Within ten (10) days after the party
demanding arbitration has selected an arbitrator and two alternates, the parties
to the arbitration, by joint communication, shall contact the selected
arbitrator to determine if he or she is willing, able, and available to act as
arbitrator.  If the selected arbitrator, for any reason, is unwilling, unable,
or unavailable to act, then the parties, again by joint communication, shall
contact the first and, if necessary, the second alternate to determine if he or
she is willing, able, and available to act as arbitrator.  If none of the three
chosen individuals is willing, able, or available to act as arbitrator, then the
selection process set forth above shall be repeated until an arbitrator has been
appointed.


(d)           If the amount in controversy as claimed in the written statement
of the notice submitting the matter to arbitration equals or exceeds $250,000,
the matter shall be determined by a panel of three (3) arbitrators.  The party
notifying the other party of the demand for arbitration shall include with such
demand the name of the arbitrator selected by such party.  Within fifteen (15)
days after notice of the demand for arbitration the party upon which the demand
is made shall notify the demanding party of the arbitrator selected by such
party upon which the demand is made.  If the second arbitrator is not so
designated within or by the time specified, then the appointment of such second
arbitrator shall be made in the same manner as is provided below for the
appointment of a third arbitrator in a case where the first and second
arbitrator and the parties themselves are unable to agree upon the third
arbitrator.  The first and second arbitrator so designated or appointed shall
meet within twenty (20) days after the second arbitrator is appointed and if,
within thirty (30) days after the second arbitrator is appointed, the first and
second arbitrator do not agree upon an arbitration decision and award, they
shall themselves appoint a third arbitrator, and in the event of their being
unable to agree upon such appointment within ten (10) days after the above time,
the third arbitrator shall be selected by the parties themselves if they can
agree thereon within a further period of fifteen (15) days.  If the parties do
not so agree, then both parties, by joint communication, or failing such joint
communication, within seven (7) days, either party may request such appointment
by the chief judge of the court having jurisdiction in the premises in the state
whose laws govern the interpretation and enforcement of this Agreement.


(e)           The arbitration hearing shall be conducted pursuant to such rules
and procedures as the arbitrator(s) may specify.
 
9
 
 

--------------------------------------------------------------------------------

 



(f)           The arbitration hearing shall be held no later than 120 days after
the appointment of the last arbitrator(s), unless extended by the mutual
agreement of all parties to the arbitration.  The rules of evidence shall be
observed at the arbitration proceeding.  At the arbitrator(s)' discretion, the
arbitrator(s) may require pre-hearing briefs from the parties. Resolution of the
dispute shall be based solely upon the laws governing the claims and defenses
pleaded, and the arbitrator(s) may not invoke any basis, including notions of
"just cause," other than such controlling law.  As reasonably required to allow
full use and benefits of this Agreement, the arbitrator(s) may extend the time
set for the giving of notices and setting of hearings.


(g)          The fees, costs, and expenses of the arbitration shall be paid
one-half by the party demanding arbitration and one-half by the other party to
the arbitration, subject to an award of reimbursement of fees, costs, and
expenses by the arbitrator(s) to the prevailing party.


(h)           Arbitration shall be the sole and exclusive remedy between the
parties respecting any dispute, protest, controversy, or claim arising out of or
relating to the amount of Revenue Share determined in accordance with Section 2
of this Agreement, provided, however, the arbitrator(s) shall not have the power
or authority to revoke, reform, or revise any portion of this Agreement or to
award consequential, incidental, or punitive damages.  Awards shall include the
arbitrator(s)' written, reasoned opinion and, at either party's written request
within ten (10) days after issuance of the award, shall be subject to reversal
and remand, modification, or reduction following a review of the records and
arguments of the parties.


(i)           Unless all the parties to an arbitration otherwise consent in
writing, the location of the arbitration hearings and the place of entry of the
award shall be in Salt Lake County, Utah.  The parties consent to exclusive
jurisdiction of, and agree that sole venue will lie in, the state and federal
courts of the state of Utah, including the entry of a judgment on the
award.  The arbitration award shall be final and binding and shall not be
reviewable in any court on any grounds except corruption, fraud, or undue means
of a party or for demonstrable partiality or corruption of the
arbitrator(s).  The parties intend to eliminate all other court review of the
award and the arbitration proceedings.  Except for proceedings to enforce or
confirm an award or a proceeding brought by all parties to the dispute to vacate
or modify an award, the initiation of any suit relating to a suit that is
arbitrable under this Agreement shall constitute a material breach of this
Agreement.


(j)           The parties understand that by agreeing to this binding
arbitration provision, they waive their rights to trial by jury respecting any
matter being arbitrated.


(k)           Except as necessary in a judicial proceeding allowable under this
Section 10.2, all matters relating to any arbitration shall be confidential,
including the existence and subject of the arbitration.


(l)           If any party shall institute any court proceeding in an effort to
resist arbitration and be unsuccessful in resisting arbitration or shall
unsuccessfully contest the jurisdiction of any arbitration proceedings or forum
over any matter that is the subject of this Agreement, the prevailing party
shall be entitled to recover from the unsuccessful party the prevailing party’s
legal fees and any out-of-pocked expenses incurred in connection with the
defense of such legal proceeding or its efforts to enforce its rights to
arbitration as provide herein.
 
10
 
 

--------------------------------------------------------------------------------

 



IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be executed
as of the date below written.



 

  CBC:           CIRTRAN BEVERAGE CORP.           By: /s/ Iehab Hawatmeh    
Its: President         PBE:           PB ENERGY CORPORATION           By: /s/
Iehab Hawatmeh     Its: President

 
11
 
 

--------------------------------------------------------------------------------

 



Schedule A to
REVENUE SHARING AGREEMENT




Schedule of Distributors

--------------------------------------------------------------------------------




Approved Distributors


(Pre-2012 Contracts)


International
 
 
Distributor
Territory
Active
Contracted Countries
Quick Drinks Company Limited
Africa
Active 
Angola
231 Chamberlain Road
Africa
 
Botswana
Jacobs, Durban  4026
Africa
 
Democratic Republic of the Congo
Republic of South Africa
Africa
 
Lesotho
(Luxury Condoms Company)
Africa
 
Malawi
 
Africa
 
Mauritius
 
Africa
 
Mozambique
 
Africa
 
Namibia
 
Africa
 
Seychelles
 
Africa
 
South Africa
 
Africa
 
Swaziland
 
Africa
 
Tanzania
 
Africa
 
Zambia
 
Africa
 
Zimbabwe
       
MSA Offshore S.A.L
Middle East Countries
Active
Egypt
Rabbat Building, Badaro, Adlie
Asia
 
India
Beirut, Lebanon
             
Elite Home Group
Middle East Countries
Active
Jordan
Al Dammam Street
Middle East Countries
 
United Arab Emirets
Villa 40
     
Amman, Jordan
             

 
A-1
 
 

--------------------------------------------------------------------------------

 


Distributor
Territory
Active
Contracted Countries
Gartmore Investments
Western Africa
Active 
Nigeria
17 Nun Street
   
Benin
Maitama, Abuja
   
Burkina Faso
Nigeria
   
Cabo Verde
     
Cote d'Ivoire
     
Guinea
     
Guinea Bissau
     
Mali
     
Niger
     
Senegal
     
Togo
     
Gambia
     
Ghana
     
Liberia
     
Sierra Leone
       
K&H International, Inc.
Northern Europe
Modified
Russia
300 South Anderson Street
Northern Europe
 
Ukraine
Los Angeles, CA  90033
             
DeMarc Distributions Ltd.
Canada
Active
Canada
215-4800 No. 3 Road
     
Richmond, BC V6X 3A6
     
Canada
             
Global Food Importers Inc.
Eastern Europe
Modified
Poland
23621 99th Place West
   
Estonia
Edmonds, WA 98020
   
Latvia
USA
   
Lithuania
       
Guilfoile Connections
Japan
Active
Japan
3-11-8 Nakamachi
     
Setagaya-ku, Tokyo 158-0091
     
Japan
             
Skytex Co. Ltd.
Russia
Modified
Russia
109439, Moscow Yunih Lenintsev st. 99
     
Moscow, Russia
             
William's Import C.A.
Venezuela
Active
Venezuela
Calle Marcano C/Calle Fajardo - C.C. Joyero Galeria La Francia
     
2 Local 35, Sector Tachira, Zona Postal 6301
     
Nueva Esparta, Venezuela
             

 
A-2
 
 

--------------------------------------------------------------------------------

 
 
Distributor
Territory
Active
Contracted Countries
PP <<Trade House Polyakov>>
Ukraine
Active
Ukraine
41, Chekhov Str,
     
Cherkassy, 18005
     
Ukraine
                     
Play Beverage South America S.A.
Brazil
Active
Brazil
Rua Simao Bolivar, 1.250, bairro Juveve
   
Uruguay
CEP 80.040-140
   
Paraguay
City of Curitiba, Brazil
   
Argentina
     
Colombia
     
Chile
     
Bolivia
     
Peru
     
Panama
     
Puerto Rico
     
Dominican Republic
     
Costa Rica
     
El Salvador
     
Honduras
     
Guatemala
     
Belize
     
Jamaica
     
Mexico

 
A-3
 
 

--------------------------------------------------------------------------------

 
 
United States
 
 
Distributor
Territory
Status
A&A Smart Shopping
California
Terminated
1554 Santa Anita Ave
   
South El Monte, CA  91733
         
Allied Beverages, Inc.
California
Active
13287 Ralston Ave
   
Sylmar, CA
         
Garden Foods, Inc.
Michigan
Active
6430 Wyoming Ave
   
Dearburn, MI  48126
         
Kemp & Kemp, LLC
Texas
Active
dba Kemp Distributors
   
11105 Aus-Tex Acres Lane
   
Manor TX 78653
         
Kozol Bros, Inc
Illinois
Active
2010 S. Briggs St.
   
Juliet, IL
         
Metro Beverage, Inc.
Pennsylvania
Active
455 Dunksferry Rd.
New Jersey
 
Bensalem, PA 19020
Delaware
       
Mussetter Distributing, Inc.
California
Active
12979 Earhart Ave.
   
Auburn, CA  95602
         
R&R Marketing, LLC
New Jersey
Active
10 Patton Drive
   
West Caldwell, NJ  07006
         
Resort Beverage Co.
Pennsylvania
Active
Route 611
   
Tannersville, PA 18372
         
Superior Products Co
California
Active
110 E. County Road 53
   
Willows, CA  95988
         
Playtime Energy, LLC
Ohio
Active
1057 Trumbull Avenue
   
Unit EE
   
Girard, Ohio 44420
         

 
A-4
 
 

--------------------------------------------------------------------------------

 
 
Approved Distributors


(Post-2011 Contracts)






Distributor
Territory
Active
Contracted Countries
Noble Gate Industrial (Shenzhen) Co., Ltd.
Asia
Active
China, HK, Macau
3206 Building #2 Zhongshan Garden
     
Huli Rd.
     
Shenzhen, China
             
Quentin Holding BV
Europe
Active
UK, Germany, Spain, Netherlands
Parnassiaveld 58, 1115 EE  Duivendrecht
     
The Netherlands
     



 
A-5